DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
Response to Arguments
The amendments broaden the scope of the claims. See the rejection below for how the cited art in light of existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

Examiner’s Note
Examiner interprets claim limitations that contain “may, might, if, when, can, could, optionally, potentially, possibly” as optional language. As a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 5-17, 19 and 21-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, claim 1 recites the limitation "the first line" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 3, claim 3 depends on claim 2, which has been canceled. 
Regarding claim 8, claim 8 recites the limitation “inter-side difference" in lines 1 and 2.  There is insufficient antecedent bass for this limitation in the claim.
Regarding claim 10, claim 10 depend son claim 2, which has been canceled. Furthermore, claim 10 recites the limitation “inter-side difference threshold" in lines 1 and 2.  There is insufficient antecedent bass for this limitation in the claim.
Regarding claim 17, claim 17 recites the limitation "the first line" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, claim 18 recites the limitation "the first line" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 21 and 23, claims 21 and 23 recite the limitation “N/2 non-overlapping pairs.” The aforementioned limitation is neither defined nor discussed in the specification. This is unclear in reference to what kind of pairs can be considered an N/2 non-overlapping pair.
Regarding claims 5-7, 9, 11-16, 19, 22 and 24, claims 5-7, 9, 11-16, 19, 22 and 24 are directly or indirectly dependent on a claim rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and therefore inherit the rejection of claim.

		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9, 10, 12-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy et al. (US 20180077414 A1), hereinafter referred to as Reddy, in view of Sato (US 20130028531 A1), hereinafter referred to as Sato. 
Regarding claim 1, Reddy discloses a method, comprising: receiving reconstructed video data associated with a block boundary between coding blocks in a video coding system (See FIG. 4a and [0072] – filtering control 460 receiving the reconstructed video data 438), the block boundary having N lines of samples crossing the block boundary from a P side of the boundary to a Q side of the boundary, the two coding blocks each corresponding to a coding unit (CU) a prediction unit (CU) or a transform unit (TU)  (See [0113] - line across a block-boundary intersection; and [0120], [0124] and [0128] - horizontal lines that cross a vertical boundary between the current block and the neighboring. See also [0055] – the term "unit" can indicate a MB, CTU, CU, PU, TU or some other set of blocks, or it can indicate a single block, depending on context);
determining whether to apply a first filter set to reduce block artifacts at the block boundary (See [0136] and [0138] - filtering rules to decide whether to filter sample values between two adjacent blocks (P and Q); and [0005] – to reduce blocking artifacts in a reference picture, an encoder and decoder can use "deblock" filtering to smooth discontinuities at horizontal boundaries and vertical boundaries between blocks and/or sub-blocks), the determining whether to apply the first filter set to reduce block artifacts at the block boundary including:
determining whether a first intra-side difference of a first line of the N lines of samples is smaller than an intra-side difference threshold, the inta-side difference indicating a sample value difference between the P side and the Q side of the block boundary (See [0138] - The video encoder/decoder evaluates selected luma sample values within a line, the intra-block difference measure, and thresholds to decide whether to deblock filter luma sample values in the line. Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.);
determinine: whether to apply the first filter set to two consecutive lines of samples among the N lines of samples according to whether the two consecutive lines of samples each satisfy a same set of conditions (See [0137] and [0138] - Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.))

 determining a filter length of a filter in the first filter set based on a first side length (lenp) of samples in each line of samples at the P side, and a second side length (lenq) of samples in each line of samples at the Q side; and
applying at least one filter in the first filter set with the determined filter length on the block boundary.
However, Sato from the same or similar endeavor of video coding discloses determining a filter length of a filter in the first filter set based on a first side length (lenp) of samples in each line of samples at the P side, and a second side length (lenq) of samples in each line of samples at the Q side (See [0096] and [0099] - filter setting section 41 performs case classification according to the block sizes on adjacent sides of two blocks adjacent to each other, and sets the tap length of filtering and the filtering object pixel range according to a result of the case classification; [0112] and [0113] - e image coding device sets the tap length of the filter and the filtering object pixel range according to the block sizes on the adjacent sides of two blocks adjacent to each other; and [0189], [0190] and FIG. 10 and corresponding text ); and
applying at least one filter in the first filter set with the determined filter length on the block boundary (See [0067] - pixel data after the filtering).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Reddy to add the teachings of Sato as above, in order to obtain an image of excellent image quality with a reduced block distortion (Sato, [0018]).
Regarding claim 6, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
determining whether to enable a first filtering mode or a second filtering and when it is determined to enable a strong filter mode, proceeding to the determining whether to apply the first filter set to reduce block artifacts at the block boundary mode, the first filtering mode having a stronger filtering effect that the second filtering mode (See [0137] - filter strength of 0, 1 or 2 is assigned).
Regarding claim 8, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses the method of claim 1, wherein the first inter-side
difference of the first line of the N lines of samples is determined based on /p0-q0/ as clamed in claim 8 (See [0138] - the inter-block difference measure)
Regarding claim 9, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses wherein the determining whether to apply the first filter set to reduce block artifacts at the block boundary further includes:
determining whether to apply the first filter set to reduce block artifacts at the block boundary according to one or more of:
reference picture difference between the P side and Q side,
motion vector difference between the P side and Q side,
prediction types of the P side and Q side,
residual difference between the P side and Q side,
color component of the N lines of samples, or
whether a picture, slice, or blocks at P side and Q side including the bock boundary is intra coded (See [0136] - decide whether to filter sample values between two horizontally adjacent blocks (P and Q) or two vertically adjacent blocks (P and Q); [0010] - The characteristic(s) that are evaluated for a block can include a count of non-zero transform coefficients, a value of a motion vector, a reference picture used in motion compensation, skipped/not-skipped status, and/or another characteristic)
Regarding claim 10, Reddy and Sato disclose all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses wherein the inter-side difference threshold and/or intra-side difference threshold is one of:
a value selected from values predefined for each quantization parameter (QP) used at the video coding system,
a value derived from threshold values tC and β as specified in High Efficiency Video
Coding (HEVC) standards,
a value selected from values predefined for each QP plus a picture level offset value,
a value indicated in a video parameter set (VPS), a sequence parameter set (SPS), a picture parameter set (PPS), a slice header, or a coding unit (CU), or
a just-noticeable-difference (JND) value calculated based on neighboring samples along the block boundary (See [0138] - two thresholds tc and β for filtering of luma sample values.).
Regarding claim 12, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose wherein the determining the filter length of the filter in the first filter set based on the first side length (lenp) and the second side length (lenq) includes: determining the filter length of the filter that is to be applied at the P side, the filter length being in a range between 1 and lenp, or determining the filter length of the filter that is to be applied at the Q side, the filter length being in a range between 1 and lenq, where filter lengths of filters to be applied at the P side and the Q side are the same or different.
However, Sato from the same or similar endeavor of video coding discloses wherein the determining the filter length of the filter in the first filter set based on the first side length (lenp) and the second side length (lenq) includes: determining the filter length of the filter that is to be applied at the P side, the filter length being in a range between 1 and lenp, or determining the filter length of the filter that is to be applied at the Q side, the filter length being in a range between 1 and lenq, where filter lengths of filters to be applied at the P side and the Q side are the same or different (See FIG. 7 and corresponding text); 
The motivation for combining Reddy and Sato and Lee has been discussed in connection with claim 1, above
Regarding claim 13, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes: determining the filter length of the filter to be applied at the P side to be a filter length assigned to a side length range that includes the first side length (lenp), or determining the filter length of the filter to be applied at the Q side to be a filter length assigned to a side length range that includes the second side length (lenp), wherein, for the P side or Q side, a side length range including larger side length values is assigned including larger filter length than a side length range with a smaller side length values.
However, Sato from the same or similar endeavor of video coding discloses wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes: determining the filter length of the filter to be applied at the P side to be a filter length assigned to a side length range that includes the first side length (lenp), or determining the filter length of the filter to be applied at the Q side to be a filter length assigned to a side length range that includes the second side length (lenp), wherein, for the P side or Q side, a side length range including larger side length values is assigned including larger filter length than a side length range with a smaller side length values (See [0096] and [0099] - filter setting section 41 performs case classification according to the block sizes on adjacent sides of two blocks adjacent to each other, and sets the tap length of filtering and the filtering object pixel range according to a result of the case classification; [0112] and [0113] - e image coding device sets the tap length of the filter and the filtering object pixel range according to the block sizes on the adjacent sides of two blocks adjacent to each other; and [0189], [0190] and FIG. 10 and corresponding text )
The motivation for combining Reddy and Sato and Lee has been discussed in connection with claim 1, above.
Regarding claim 14, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose , wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes: determining a filter length for the P side or Q side based on the first side length (lenp), the second side length (lenq), and the first inter-side difference..
However, Sato from the same or similar endeavor of video coding discloses, wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes: determining a filter length for the P side or Q side based on the first side length (lenp), the second side length (lenq), and the first inter-side difference. (See [0096] and [0099] - filter setting section 41 performs case classification according to the block sizes on adjacent sides of two blocks adjacent to each other, and sets the tap length of filtering and the filtering object pixel range according to a result of the case classification; [0112] and [0113] - e image coding device sets the tap length of the filter and the filtering object pixel range according to the block sizes on the adjacent sides of two blocks adjacent to each other; and [0189], [0190] and FIG. 10 and corresponding text); 
The motivation for combining Reddy and Sato and Lee has been discussed in connection with claim 1, above
Regarding claim 15, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose wherein the applying the at least one filter in the first filter set with the determined filter length on the block boundary comprises: applying the first filter set to a subset of samples at the P side or Q side to reduce block artifacts at the block boundary.
However, Sato from the same or similar endeavor of video coding discloses wherein the applying the at least one filter in the first filter set with the determined filter length on the block boundary comprises: applying the first filter set to a subset of samples at the P side or Q side to reduce block artifacts at the block boundary. (See FIG. 7 and corresponding text); 
The motivation for combining Reddy and Sato and Lee has been discussed in connection with claim 1, above
Regarding claim 16, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes:
determining a first filter tap length for the P side and a second filter tap length for the Q side according to a look-up table that specifies a pair of filter tap lengths for the P side and Q side, respectively, for each combination of a possible side length of the Q side and a possible side length of the P side of the block boundary.
However, Sato from the same or similar endeavor of video coding discloses wherein the determining the filter length of the filter in the first set based on the first side length (lenp) and the second side length (lenq) includes: determining a first filter tap length for the P side and a second filter tap length for the Q side according to a look-up table that specifies a pair of filter tap lengths for the P side and Q side, respectively, for each combination of a possible side length of the Q side and a possible side length of the P side of the block boundary (See [0096] and [0099] - filter setting section 41 performs case classification according to the block sizes on adjacent sides of two blocks adjacent to each other, and sets the tap length of filtering and the filtering object pixel range according to a result of the case classification; [0112] and [0113] - e image coding device sets the tap length of the filter and the filtering object pixel range according to the block sizes on the adjacent sides of two blocks adjacent to each other; and [0189], [0190] and FIG. 10 and corresponding text)
The motivation for combining Reddy and Sato and Lee has been discussed in connection with claim 1, above
Regarding claim 17 and 18, claims 17 and 18 are rejected under the same art and evidentiary limitations as determined for the method of claims 1 and 2.
Furthermore, Reddy discloses an apparatus, comprising circuitry (See [0028])
Regarding claim 19, claim 19 are rejected under the same art and evidentiary limitations as determined for the method of claims 1 and 2.
Furthermore, Reddy discloses an apparatus, comprising circuitry (See [0029])
Regarding claim 21, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses the method of claim 1, further comprising: for each of N/2 non-overlapping pairs of consecutive lines among the N lines of samples, determining whether to apply the first filter set to the pair of two consecutive lines of samples according to whether the pair of consecutive lines of samples each satisfy the same set of conditions (See [0137] and [0138] - Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.))
Regarding claim 22, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses (See [0137] and [0138] - Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.))
Regarding claim 23, Reddy and Sato disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses the apparatus of claim 17, wherein the circuitry is further configured to: for each of N/2 non-overlapping pairs of consecutive lines among the N lines of samples, determine whether to apply the first filter set to the pair of two consecutive lines of samples according to whether the pair of consecutive lines of samples each satisfy the same set of conditions (See [0137] and [0138] - Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.))
Regarding claim 24, Reddy and Sato disclose all the limitations of claim 17, and is analyzed as previously discussed with respect to that claim.
Furthermore, Reddy discloses the apparatus of claim 17, wherein the circuitry is configured to perform determining whether to apply a first filter set to reduce block artifacts at the block boundary performs multiple times until the two consecutive lines of the N lines is the last set of two consecutive line of the N lines (See [0137] and [0138] - Based on the decisions for the line(s) across a block boundary/intersection, the video encoder/decoder determines whether to use strong filtering, weak filtering, or no filtering across the block boundary/intersection.))
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Sato, and further in view of Lim et al. (US 20190268594 A1), hereinafter referred to as Lim
Regarding claim 4, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Reddy does not explicitly disclose wherein the determining whether to apply the first filter set to reduce block artifacts at the block boundary further includes: determining whether a number of at least two consecutive lines among the N lines of samples is equal to or greater than a continuity threshold, each line of the at least two consecutive lines satisfying a same set of conditions for determining whether to apply the first filter set to reduce block artifacts at the block boundary.
wherein the determining whether to apply the first filter set to reduce block artifacts at the block boundary further includes: determining whether a number of at least two consecutive lines among the N lines of samples is equal to or greater than a continuity threshold, each line of the at least two consecutive lines satisfying a same set of conditions for determining whether to apply the first filter set to reduce block artifacts at the block boundary (See [0191] - determine whether to apply the deblocking filter, the number of columns or rows which are included in a block and which include pixel(s) based on which it is determined whether to apply the deblocking filter to a target block may be decided on).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Reddy and Sato to add the teachings of Lim as above, in order to determine whether to apply the deblocking filter to eliminate block distortion occurring at the boundaries between blocks (Lim, [0191]).
Claims 5, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reddy, in view of Sato, and further in view of Lee (US 20130156111 A1), hereinafter referred to as Lee
Regarding claim 5, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim
Reddy does not explicitly disclose wherein the determining whether to apply the first filter set to reduce block artifacts at the block boundary further includes:
when the block boundary is a region boundary associated with a line buffer having a size of M lines, determining a filter length of a filter in the filter set that is smaller than the size of the line buffer for the P side when the line buffer stores samples of the P side, or for the Q side when the line buffer stores samples of the Q side.
wherein the determining whether to apply the first filter set to reduce block artifacts at the block boundary further includes: when the block boundary is a region boundary associated with a line buffer having a size of M lines, determining a filter length of a filter in the filter set that is smaller than the size of the line buffer for the P side when the line buffer stores samples of the P side, or for the Q side when the line buffer stores samples of the Q side. (See [0153] - vertical loop filtering is adjusted considering that accessibility to a line memory in which external pixels on upper and lower borders of the current coding unit 91 is lower than accessibility to a line memory in which external pixels on left and right borders thereof).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Reddy and Sato to add the teachings of Lee as above, in order to consider the line memory to adjust the vertical filtering (Lee, [0153]).
Regarding claim 7, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose, wherein the first filter set is selected from a set of candidate filters that includes a filter having a filter length in a range from 1-tap to 16-tap.
However, Lee from the same or similar endeavor of video coding discloses , wherein the first filter set is selected from a set of candidate filters that includes a filter having a filter length in a range from 1-tap to 16-tap (See [0066] -  9-tap, 7-tap, 5-tap, or 3-tap filter may be selected).
The motivation for combining Reddy, Sato and Lee has been discussed in connection with claim 5, above. 
Regarding claim 11, Reddy and Sato disclose all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim.
Reddy does not explicitly disclose, signaling a flag indicating whether to apply the first filter set; and signaling a length value indicating how many consecutive lines of the N lines of samples are to be filtered.
However, Lee from the same or similar endeavor of video coding discloses signaling a flag indicating whether to apply the first filter set (See Lee [0145] - ALF flag); and
Furthermore, Sato from the same or similar endeavor of video coding discloses signaling a length value as a threshold, wherein whether to apply the first filter set is determined based on whether a number of consecutive lines each satisfying a set of conditions is greater than or equal to the threshold  (See [0096] and [0099] - filter setting section 41 performs case classification according to the block sizes on adjacent sides of two blocks adjacent to each other, and sets the tap length of filtering and the filtering object pixel range according to a result of the case classification; [0112] and [0113] - image coding device sets the tap length of the filter and the filtering object pixel range according to the block sizes on the adjacent sides of two blocks adjacent to each other; and [0189], [0190] and FIG. 10 and corresponding text );
The motivation for combining Reddy, Sato and Lee has been discussed in connection with claims 1 and 5, above. 
Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to overcome all pending rejections and all pending objections set forth in this Office action and to include all of the limitations of the base claim and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FABIO S LIMA/Primary Examiner, Art Unit 2486